Exhibit 99.4 UNAUDITED PRO FORMA COMBINED CONDENSED CONSOLIDATED FINANCIAL INFORMATION On August 5, 2014, pursuant to the Agreement and Plan of Reorganization, dated as of February 25, 2014 (the “merger agreement"), by and among Southern Missouri Bancorp, Inc. (“Southern Missouri”), Peoples Service Company (“PSC”) and Peoples Banking Company, which prior to the exchange (as defined below) was 80%-owned by PSC (“PBC”), Southern Missouri completed its acquisition of PSC.PSC was merged with and into Southern Missouri, with Southern Missouri as the surviving entity (the “merger”).Immediately prior to the merger, all but one of the shareholders of PBC other than PSC (the “PBC minority shareholders”) exchanged each of their shares of PBC common stock for 0.618943382 shares of PSC common stock (the “exchange”) pursuant to the Stock Exchange Agreement, dated as of August 5, 2014, by and among PSC and the PBC minority shareholders who elected to participate in the exchange. Upon completion of the merger, each share of PSC common stock outstanding immediately prior to the merger (including all of the shares of PSC common stock issued to PBC minority shareholders in the exchange) converted into the right to receive merger consideration consisting of $11.50 in cash and 0.3289 shares of Southern Missouri common stock, with cash paid in lieu of any fractional Southern Missouri shares. Immediately following the merger, PBC, which upon completion of the merger became a subsidiary of Southern Missouri, was merged with and into Southern Missouri, with Southern Missouri as the surviving entity (the “parent-subsidiary merger”). Upon completion of the parent-subsidiary merger, each share of PBC common stock that was held by the PBC minority shareholder who did not participate in the exchange converted into the right to receive consideration from Southern Missouri that is identical to the merger consideration payable under the merger agreement, which, in the case of such PBC minority shareholder, consisted entirely of a cash payment. The following is the unaudited pro forma combined condensed consolidated financial information for Southern Missouri and PSC, giving effect to the merger. The unaudited pro forma combined condensed consolidated balance sheet as of June 30, 2014, gives effect to the exchange and the merger as if they occurred on that date. The unaudited pro forma combined condensed consolidated statement of income for the year ended June 30, 2014, gives effect to the exchange and the merger as if they occurred on July 1, 2013. The unaudited pro forma combined condensed consolidated financial statements have been prepared using the acquisition method of accounting for business combinations under GAAP. Southern Missouri is the acquirer for accounting purposes. Certain reclassifications have been made to the historical financial statements of PSC to conform to the presentation in Southern Missouri’s financial statements. The determination of the fair values of PSC's assets and liabilities has been based on the actual net tangible and intangible assets of PSC that existed as of the date of completion of the transaction. The value of the final purchase price of the merger was based on the closing price of Southern Missouri common stock on the closing date of the merger, with respect to the stock portion of the merger consideration. The closing price of Southern Missouri common stock of $35.69 on June 30, 2014, was used for purposes of presenting the unaudited pro forma combined condensed consolidated balance sheet at June 30, 2014. It was assumed for purposes of the unaudited pro-forma combined consolidated financial statements that PSC’s pre-closing capital was $19.8 million. In connection with the plan to integrate the operations of Southern Missouri and PSC following the completion of the merger, Southern Missouri anticipates that nonrecurring charges, such as costs associated with systems implementation, severance and other costs related to exit or disposal activities, will be incurred. Southern Missouri is not able to determine the timing, nature and amount of these charges as of the date of this document. However, these charges will affect the results of operations of the combined company following the completion of the merger, in the period in which they are recorded. The unaudited pro forma combined condensed consolidated statements of income do not include the effects of the non-recurring costs associated with any restructuring or integration activities resulting from the merger, as they are nonrecurring in nature and not factually supportable at this time. Additionally, the unaudited pro forma adjustments do not give effect to any nonrecurring or unusual restructuring charges that may be incurred as a result of the integration of the two companies or any anticipated disposition of assets that may result from such integration. The unaudited pro forma combined condensed consolidated financial statements are provided for informational purposes only. The unaudited pro forma combined condensed consolidated financial statements are not necessarily, and should not be assumed to be, an indication of the results that would have been achieved had the transaction been completed as of the dates indicated or that may be achieved in the future. The preparation of the unaudited pro forma combined condensed consolidated financial statements and related adjustments required management to make certain assumptions and estimates. The unaudited pro forma combined condensed consolidated financial information is based on, and should be read together with, the historical consolidated financial statements and related notes of Southern Missouri contained in its Annual Report on Form10-K for the fiscal year ended June 30, 2014, filed with the SEC, and the historical consolidated financial statements and related notes of PSC contained in Item 9.01(a) of this filing. SOUTHERN MISSOURI BANCORP, INC. AND PEOPLES SERVICE COMPANY, INC. UNAUDITED PRO FORMA COMBINED CONDENSED CONSOLIDATED BALANCE SHEET As of June 30, 2014 (In thousands) Southern Missouri Peoples Service Pro Forma Bancorp Company* Adjustments Pro Forma ASSETS Cash, cash equivalents, and Federal funds sold $ $ $ ) A $ Interest-bearing time deposits - Securities available for sale, at fair value - Non-marketable securities - Federal Home Loan Bank and Federal Reserve Bank stock - Loans: Loans receivable ) B Less: allowance for loan losses )
